No appeal lies from the fact-finding portions of the orders since they were made upon a default at the hearing (Matter of “Male” M., 18 AD3d 215 [2005]). Were we to review.the fact-finding determinations, we would find that clear and convincing evidence established that the agency made diligent efforts to strengthen and encourage the parental relationship by referring respondent for mental health counseling, and explaining to respondent and reminding her regularly that attending the counseling was critical to having her children returned to her, and that, despite the agency’s efforts, respondent refused to submit to mental health counseling during the relevant period, thus failing to plan for the children’s future within the meaning of Social Services Law § 384-b (7) (see Matter of Elizabeth *383Amanda T., 52 AD3d 376 [2008]; Matter of Kimberly C., 37 AD3d 192 [2007], lv denied 8 NY3d 813 [2007]; Matter of Paul Michael G., 36 AD3d 541 [2007]).
The finding that termination of respondent’s parental rights is in the children’s best interests is supported by a preponderance of the evidence showing, inter alia, that the children have been in foster care for more than five years and are in a safe and nurturing foster home (see Elizabeth Amanda T., 52 AD3d at 376; Paul Michael G., 36 AD3d at 542).
We have considered respondent’s other arguments and find them unavailing. Concur — Tom, J.E, Saxe, Catterson, Moskowitz and DeGrasse, JJ.